Citation Nr: 1816963	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increase in disability pension award based on unreimbursed medical expenses for the period from January 1, 2010 through December 31, 2014.

2.  Entitlement to an increase in disability pension award based on unreimbursed medical expenses for the period beginning January 1, 2015.

(The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to service connection for hepatitis C, and entitlement to service connection for dental treatment will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the RO in New York, New York, and that office forwarded the appeal to the Board.

In April 2014, the Board remanded the above issue for AOJ consideration of new evidence as requested by the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304 (2017).  This issue is once again before the Board.  (For reference, the Board notes that the April 2014 Board remand erroneously identified the docket number applicable to the above issue as docket number 06-18 041A.  The correct docket number is listed above.)

In a December 2017 informal hearing presentation, the Veteran, through his representative, indicated that he wished to withdraw all prior requests for a hearing in connection with all issues currently before the Board.  Therefore, as there is no other indication that the Veteran desires a hearing, any request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to an increase in disability pension award based on unreimbursed medical expenses for the period beginning January 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from January 1, 2010 through December 31, 2014, the Veteran's income was calculated for pension benefits purposes based on the receipt of Social Security Administration benefits only.  During this same period, the Veteran received additional income that was not accounted for in the calculation of his pension benefit.  To the extent claimed medical expenses exceeded five percent of the applicable maximum annual pension rate (MAPR) at any time, they were less than this additional unrecognized income.


CONCLUSION OF LAW

The criteria for entitlement to additional nonservice-connected pension benefits for the period from January 1, 2010 through December 31, 2014, have not been met.  38 U.S.C. §§ 1503, 1521, 1522, 5107; 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application and neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Legal Principles and Analysis

The Veteran disputes the amount of the award of his nonservice-connected pension benefits.  During the course of his appeal, the Veteran has argued that the amount of his award is insufficient in light of his history of unreimbursed medical expenses.

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C. §§ 1501-03, 1513, 1521, 1522.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based on total family income, and the amount of pension benefit is adjusted based on the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C. §§ 1521, 1522. 

Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar-for-dollar basis by income on an annualized basis.  38 U.S.C. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C. § 1503; 38 C.F.R. §§ 3.271, 3.272.

Unreimbursed medical expenses paid by a claimant may be used to reduce the claimant's countable income - provided certain conditions are met.  Relevant to this case, unreimbursed medical expenses paid within the 12 month annualization period are excluded from income, if: (i) They were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g).

The Veteran filed a claim for nonservice-connected pension on March 6, 1992.  See July 2000 Board decision granting an effective date of March 6, 1992 for nonservice-connected pension benefits.  On November 5, 2010, the Veteran submitted a list of unreimbursed medical expenses, claiming that his pension benefits should be increased to account for such payments.  In March 2011, the Philadelphia ROIC determined that beginning January 1, 2010, no adjustment was warranted based on unreimbursed medical expenses.  This appeal followed.

The evidence reflects that the Veteran began receiving Social Security retirement benefits in December 2009.  Since that time, VA periodically adjusted his pension benefit to account for this income but did not adjust the pension benefit to account for the recepit of any other income.  Significantly, however, the evidence shows that since 2010, the Veteran has also been employed as a part-time New York City poll worker but that his pension benefit was never adjusted for the receipt of this income.  For reasons explained below, the Board finds that the Veteran is not entitled to an increase in disability pension award based on unreimbursed medical expenses.

During the calendar year 2010, the appellant received $6,912 in Social Security benefits ($576.00 per month).  See March 2011 notification letter.  The Veteran does not appear to dispute this figure.  See September 2010 Financial Status Report.  Based on the receipt of this income only, the Veteran's monthly nonservice-connected pension benefits were adjusted to $409 effective January 1, 2010.  See September 2010 notice letter.  In August 2015, VA received a letter from the City of New York Citywide Administrative Services verifying that he had been employed as a part-time Board of Election poll worker since January 2010.  The letter indicates that in calendar year 2010, the Veteran earned a total of $800.  His pension benefit did not account for this income.

In the November 2010 report, the Veteran claimed $640.32 in unreimbursed medical expenses from February 2010 through September 2010.  The MAPR for a single Veteran with no dependents for this period was $11,830.  See 38 C.F.R. § 3.23 (a)(1); http://www.benefits.va.gov/pension/vetpen.asp.  Five percent of the applicable MAPR for 2010 is $591.  Hence, even assuming that all claimed unreimbursed medical expenses meet the applicable criteria such that the Veteran could claim a deduction for the approximately $49 that the total expenses exceed five percent of the MAPR, because the Veteran's actual income for that year was $800 higher than the figure used to calculate his pension benefit, there is no basis to award an increase for his disability pension award based on unreimbursed medical expenses.  (While not dispositive to this case, the Board additionally notes that due in part to the Veteran's failure to timely report recepit of Social Security income, an overpayment in the amount of $4,608.00 was created which was subsequently waived in November 2010.  See November 2010 decision on waiver of indebtedness.)

During the calendar year 2011, the appellant received $6,932.00 in Social Security benefits ($576.00 per month from January to November 2011, plus $596.00 for December 2011).  Based on the receipt of this income only, the Veteran's monthly nonservice-connected pension benefits were $409 through November 2011, then $425, effective December 1, 2011.  See December 2011 letter.  The August 2015 letter shows that in calendar year 2011, the Veteran also earned a total of $400 as a poll worker, which was not accounted for in his pension benefit.

In November and December 2012 correspondences, the Veteran claims unreimbursed medical expenses for the period from October 2011 through November 2012 of somewhere between $616.25 and $648.36; the Board will assume he is claiming the highest of these figures.  See November 2012 correspondence.

The MAPR for a single Veteran with no dependents through November 2011 was $11,830; effective December 1, 2011, the MAPR was $12,256.  See 38 C.F.R. § 3.23 (a)(1); http://www.benefits.va.gov/pension/vetpen.asp.  Five percent of the former MAPR is $591; five percent of the latter is $612.  Hence, as above, even assuming that all claimed unreimbursed medical expenses meet the applicable criteria such that the Veteran could claim a deduction for the approximately $57 that the total expenses exceed five percent of the lower of the two MAPR, because the Veteran's actual income for that year was $400 higher than the figure used to calculate his pension benefit, there is no basis to award an increase for his disability pension award based on unreimbursed medical expenses for 2011.

During the calendar year 2012, the appellant continued to receive $596 per month in Social Security benefits until December at which point he started receiving $607 per month.

In an October 2012 letter, the Veteran contends that beginning in October 2012, his Social Security payments were reduced by $99 to account for his becoming eligible for Medicare.  A May 2014 Social Security inquiry shows, however, that starting December 2012, he was paid $607 monthly - his full amount.  See May 2014 SHARE Print Screen.  This inquiry further indicates that his Medicare premiums were paid by the state.  Subsequent correspondence from the Veteran appears to corroborate that he received his full Social Security benefit that he did not actually bear the cost of these premiums.  See August 2015 Financial Status Report.

Accordingly, December 2011 and December 2012 letters indicate that his pension benefits continued to be $425 monthly until December 1, 2012, at which point his pension was increased to $432 for a cost of living adjustment.

The MAPR for a single Veteran with no dependents through November 2012 was $12,256; effective December 1, 2012, the MAPR was $12,465.  See 38 C.F.R. § 3.23 (a)(1); http://www.benefits.va.gov/pension/vetpen.asp.  Five percent of the former MAPR is $612; five percent of the latter is $623.

In June 2014, the ROIC retroactively adjusted the 2012 pension benefit based on reported medical expenses of $640 for the year 2012.  Significantly, however, the August 2015 letter shows that in calendar year 2012, the Veteran also earned a total of $1,575.00 as a poll worker - an amount not accounted for in the calculation of his pension benefit.  Hence, for the year 2012, not only was his pension benefit adjusted to account for $640 in unreimbursed medical expenses, his actual income for that year was $1,575 higher than the figure used to calculate his pension benefit.  As such, there is no basis to award an increase for his disability pension award based on unreimbursed medical expenses for 2012.

During the calendar year 2013, the appellant's pension benefit was calculated based on the receipt of monthly Social Security of $607 per month which increased to $616 effective December 1, 2013.  His monthly pension rate was thus $431 until December 1, 2013 when it increased to $438.

The MAPR through November 2013 was $12,465; effective December 1, 2013 the MAPR was $12,652.  Five percent of the former MAPR is $623; five percent of the latter is $632.

In October 2014, the Veteran claimed unreimbursed medical expenses of $629.74 for the period from November 2012 to November 2013; in December 2014, he claimed unreimbursed medical expenses in the amount of $739.15 for the period from November 2013 to November 2014.

The August 2015 letter shows that in calendar year 2013, the Veteran earned a total of $1,125.00 as a poll worker - an amount not accounted for in the calculation of his pension benefit.  As above, based on this unrecognized income, there is no basis to award an increase for his disability pension award based on unreimbursed medical expenses for 2013.

During the calendar year 2014, the appellant's pension benefit was calculated based on the receipt of monthly Social Security of $616 per month which increased to $626 effective December 1, 2014.  See December 2014 notification letter.  His monthly pension rate was thus $438 until December 1, 2014 when it increased to $446.

The MAPR through November 2014 was $12,465; effective December 1, 2014 the MAPR was $12,868.  Five percent of the former MAPR is $632; five percent of the latter is $643.

In December 2014, the Veteran claimed unreimbursed medical expenses in the amount of $739.15 for the period from November 2013 to November 2014.  In November 2015 correspondence, he also claimed about $320 in such expenses from October 3, 2014 through December 30, 2014.

The August 2015 letter shows that in calendar year 2014, the Veteran earned a total of $825.00 as a poll worker - an amount not accounted for in the calculation of his pension benefit.  Hence, even assuming that all claimed unreimbursed medical expenses meet the applicable criteria such that the Veteran could claim a deduction for this period, the unrecognized income is greater than the amount by which the claimed unreimbursed medical expenses exceed the applicable MAPR.  As such, there is no basis to award an increase for his disability pension award based on unreimbursed medical expenses for 2014.

For the foregoing reasons, the evidence is against a finding that the criteria for an increase in disability pension award based on unreimbursed medical expenses for the period from January 1, 2010 through December 31, 2014 have been met.  As the preponderance of the above evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an increase in disability pension award based on unreimbursed medical expenses for the period from January 1, 2010 through December 31, 2014 is denied.


REMAND

The Veteran also claims entitlement to an increase in disability pension award based on unreimbursed medical expenses for the period beginning in January 1, 2015.  See e.g., November 2015 correspondence.  The August 2015 letter indicates that the Veteran earned some income in that year that was not accounted for in the determination of his pension benefit; however, the letter only shows his earnings through July 2015.  As such, the record is incomplete and additional development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources, to include but not limited to, the Veteran and the City of New York Citywide Administrative Services, to obtain all relevant information regarding the Veteran's income beginning January 1, 2015.

2.  After completing any additional development deemed necessary, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


